Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 1

 
   

 

 

 

 

United States District Court,
District of Columbia
Angela D. Caesar, Clerk of Court
David Alan Carmichael ) Deir Court, Distr of Colum
Et al. ) Case No: 19-CV-2316

)
V. )
)
Michael Richard Pompeo, in his official capacity )
and )
The United States )

PETITION FOR JOINDER
1. Iam, William Mitchell Pakosz, the complainant, born in the United States of
America, in the State of Illinois, having all the natural, common and civil rights of a
national or citizen of a State and the United States. I hereby petition the Court to Join me
as a Plaintiff in the above referenced case since the facts in my situation are parallel to
Carmichael’s, the Defendants, the counts, and relief are the same.
STATEMENT OF THE FACTS

2. The defendant has through his own actions, gross-neglect, or wonton refusal to
act, and through the unlawful acts of his subordinates about which he has been made
aware or is responsible, has unlawfully denied my application to renew my passport;
under the color of law, by direct and extrinsic fraud, by violation of the United States
Constitution, and by wanton refusal to apply the laws of the United States that protect my
natural and fundamental rights particularly pertaining to religion.

3. I had presented facts that established requisite elements of the bona fides of my
religion and the Defendant in no way challenged those, tacitly admitting to their fidelity.

Without any facts contradicting me, and without any law to support his and his agency’s

p. 1 of 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 2 of 19

acts (5S USC §701 — definition of agency), the Defendant and his agency do not have the
discretion in law to deny my applications for passport renewal under the facts,
circumstances and law put before him, whereby they place a substantial burden upon my
religion.

4. I have a need or desire to exit the United States at will. The law of the
United States at 8 USC §1185 says:

“. it shall be unlawful for any citizen of the United States to depart from or

enter, or attempt to depart from or enter, the United States unless he bears a

valid United States passport.”

5. Iam prohibited from identifying with a Social Security Number (hereinafter
SSN) on the basis of my Christian religion. My belief and practices are sincere and bona
fide. Any demand for me to identify with such a number places a substantial burden
upon my religion.

6. December 2007, I was issued a passport from the Department of State without
my having to identify with a social security number, notwithstanding that the passport
application form requested that I identify with such a number. My application included a
request for religious accommodation with a letter to Secretary of State Condoleezza Rice
explaining my bona fides of my religious beliefs and practices that prohibit me from
identifying with a SSN.

7. At the time that my religion was accommodated and my passport issued
without my identifying with a SSN in 2007, the laws of the United States that give
permission for the Defendant to ask for such a number are either exactly the same or are

substantially the same as they are today. Recently, the Defendant has been unlawfully

p. 2 of 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 3 of 19

denying my requests for renewal of my passport contrary to the prior practice.

8. On or about August 16, 2017, I submitted my application to renew my passport
that was originally issued December 11, 2007. In keeping with the renewal application
instructions, I submitted my passport with the renewal application. My application for
passport renewal was sent with a request for religious accommodation and a note in the
SSN block, “Religious Prohibition 42 USC 2000bb.” I sent a copy of that
correspondence to the Defendant as an exhibit | in my letter to him on February 20,
2019.

9. On or about, September 1, 2017, the Defendant acting through his Passport
Processing Center in Sterling Virginia sent a letter requesting me to provide a Social
Security Number or sign an affidavit regarding the records of the Social Security
Administration. I understand that I cannot rightfully execute an affidavit about
somebody else’s records of which I have no first hand knowledge. I understand that J
have not cognitively applied for a SSN; that any association of my name with any sort of
SSA record is or would be a matter of identity theft from direct or extrinsic fraud. The
form sent by the Defendant had no OMB Number. The United States Code of Federal
Regulations explains at 5 CFR §1320 explains that I have no duty to answer such a query
from the Defendant when there is no valid OMB number on the query form. I sent a
copy of that correspondence to the Defendant as an exhibit 2 in my letter to him on
February 20, 2019.

10. On or about, September 8, 2017, I sent a letter to the Defendant explaining

that I was requesting a religious accommodation, that it is necessary, and that it had been

p. 3 of 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 4 of 19

accommodated by the State Department previously. I sent a copy of that correspondence
to the Defendant as an exhibit 3 in my letter to him on February 20, 2019.

11. On or about September 22, 2017, the Defendant through the Passport
Processing Center in Sterling Virginia sent a letter explaining that my passport
application “may” be denied, but not that it “must” be denied if I “willfully, intentionally,
negligently, or recklessly” provides an incorrect or invalid social security number. None
of those things applied to my application. I sent a copy of that correspondence to the
Defendant as an exhibit 4 in my letter to him on February 20, 2019.

12. On or about October 3, 2017, I reiterated my request for a passport renewal to
Secretary of State Rex Tillerson. I enclosed with that request to renew my passport my
recent passport, the September 22, 2017 denial letter, and the letter I had sent to Secretary
of State Condoleezza Rice the first time my passport was approved with a religious
accommodation. I sent a copy of that correspondence to the Defendant as an exhibit 5 in
my letter to him on February 20, 2019.

13. On or about November 10, 2017, I reiterated my request for my passport
renewal in a letter to Secretary of State Rex Tillerson. I sent a copy of that
correspondence to the Defendant as an exhibit 6 in my letter to him on February 20,
2019.

14. On or about January 12, 2018, I called the National Passport Center phone
number, 877-487-2778 and spoke to David. I explained my difficulty in obtaining a
passport under 42 USC 2000 bb and he recommended to wait for a phone call from the

passport center. Geno called me and gave me instructions to (1) reapply for a passport at

p. 4 o0f 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 5 of 19

the National Passport Center and (2) attempt to get the expired passport back from
Secretary of State Rex Tillerson’s office that I sent on the October 3, 2017.

15. On or about January 13, 2018, I supplied another passport application to the
Defendant as directed by Geno from the National Passport Processing Center to renew
my passport that was originally issued #434370467. I paid the fee again. Nobody ever
told me about a process for appeal, only to reapply and pay again. I sent a copy of that
correspondence to the Defendant as an exhibit 7 in my letter to him on February 20,
2019.

16. On or about January 13, 2018, I wrote a letter to Secretary of State Rex
Tillerson’s office asking them to return the original passport that I had mailed to him with
my request for religious accommodation. I sent a copy of that correspondence to the
Defendant as an exhibit 8 in my letter to him on February 20, 2019.

17. On or about February 2, 2018, I contacted the passport office again at 202-
485-6373 and spoke to Cheryl Muzzo. I sent with my letter, DS11 passport renewal form
and DS64 lost or stolen passport form because I was told to do so. I also reiterated my
request for religious accommodation. I sent a copy of that correspondence to the
Defendant as an exhibit 9 in my letter to him on February 20, 2019.

18. On or about February 12, 2018, I was contacted by the Defendant through a
Susan from the U.S. Department of State National Passport Center who told me that I
needed to send in a Social Security Statement Form.

19. On or about February 14, 2018, in reply to Susan’s request of February 12,

2018, I sent a letter to the Defendant via the National Passport Center reiterating my

p. 5 of 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 6 of 19

request for religious accommodation and referencing the two docket numbers that were
assigned to my case, 286329363 and 284901802. I included the affidavit form that they
requested, expressing specifically my convictions of religion. I sent a copy of that
correspondence to the Defendant as an exhibit 10 in my letter to him on February 20,
2019.

20. On or about March 22, 2018, I sent a follow-up letter and a reiteration of my
request for religious accommodation. I sent a copy of that correspondence to the
Defendant as an exhibit 11 in my letter to him on or about February 20, 2019.

21. On or about April 2, 2018, the Defendant through the National Passport
Center, Sterling, Virginia, sent an unsigned letter to me from the “Customer Service
Department” stating that I had submitted a passport application on January 15, 2018.
“You submitted a passport application that did not provide your correct social security
number.” The letter then stated that they request “that you provide your Social Security
Number.” Notwithstanding my request for religious accommodation, the letter from the
Customer Service Department stated, “Therefore, a U.S. passport cannot be issued to you
and your passport is denied.” I had no way of knowing who it was at the passport center
in Sterling, Virginia that is violating the law. The statute cited as an authority only says
that a passport “may” be denied under circumstances that do not apply to me or my
situation. I was not told of any appeal process. I sent a copy of that correspondence to
the Defendant as an exhibit 12 in my letter to him on or about February 20, 2019.

22. On or about April 12, 2018, I replied to the Defendant’s denial letter pointing

out that I had also sent other information to verify my identity. I sent information that

p. 6 of 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 7 of 19

explains the SSN offence against religion in a document called “The Mark of The
Beast... It Is Here, Now”. I sent a copy of that correspondence to the Defendant as an
exhibit 13 in my letter to him on or about February 20, 2019.

23. On or about April 12, 2018, I submitted an information letter to Senator
Duckworth asking her to do anything that he could to help me.

24. On or about May 8, 2018, I wrote directly to the Secretary of State, Mike
Pompeo (Defendant), with a copy of my application for passport that I sent on January
15, 2018 with a copy of my letter to Senator Duckworth and a copy of a U.S. District
court document where my religious accommodation was upheld for the sake of voting. I
sent a copy of that correspondence to the Defendant as an exhibit 14 in my letter to him
on or about February 20, 2019.

25. On or about June 26, 2018, I wrote a letter to Senator Dick Durbin asking him
to intervene. I sent a copy of that correspondence to the Defendant as an exhibit 15 in my
letter to him on or about February 20, 2019.

26. On or about August 30, 2018, I wrote to the Defendant via the National
Passport Center in Sterling, Virginia, pointing out that I had responded to their denial
letter in a timely fashion. I requested the name of the Authorizing Officer (As defined in
22CFR§51.1) who is approving or disapproving my passport. I requested information
that ought to be provided according to the Freedom Of Information Act. Customer
Service Department is not the Authorizing Officer. I also requested the means of appeal.
I sent a copy of that correspondence to the Defendant as an exhibit 16 in my letter to him

on or about February 20, 2019.

p. 7 of 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 8 of 19

27. On or about October 2, 2018, the Defendant via the National Passport Center
in Portsmouth, New Hampshire sent a letter saying they are returning documents to me
without saying which they were returning, for what reason. I sent a copy of that
correspondence to the Defendant as an exhibit 17 in my letter to him on or about
February 20, 2019.

28. On or about November 16, 2018, I wrote to the Defendant via that same
National Passport Center in Portsmouth, New Hampshire and I requested an
Administrative Hearing under Section 51.70, a Written Determination signed by the
Administrative Officer or his Delegate covering 42 USC 2000bb and Executive Order
13798, and answer to my Freedom Of Information Request. I sent a copy of that
correspondence to the Defendant as an exhibit 18 in my letter to him on or about
February 20, 2019.

29. On or about November 20, 2018, I sent a letter again to the Secretary of State
Mike Pompeo asking for a religious accommodation request regarding my passport
application. I sent a copy of that correspondence to the Defendant as an exhibit 19 in my
letter to him on or about February 20, 2019.

30. On or about December 4, 2018, the Defendant via the National Passport
Center in Sterling, Virginia responded and said that they sent my request to the Bureau of
Consular Affairs, Passport Services, Office of Legal Affairs. I sent a copy of that
correspondence to the Defendant as an exhibit 20 in my letter to him on or about
February 20, 2019.

31. On or about December 12, 2018, I sent a letter to the Defendant via the office

p. 8 of 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 9 of 19

of legal affairs reminding them that I was seeking a religious accommodation. I sent a
copy of that correspondence to the Defendant as an exhibit 21 in my letter to him on or
about February 20, 2019.

32. On or about February 20, 2019, I sent a letter with twenty two exhibits that

was intended to be my last attempt at administrative redress to the Defendant. I sent a
letter addressed directly to him, Mike Pompeo via his office in Sterling, Virginia via the
Legal Affairs office where provided and copy to that Legal Affairs office and directed
them to send my letter to Mike Pompeo where I said:
““My application for passport renewal was sent to you with a request for religious
accommodation (See Enclosures 1 -21 associated with the enclosed timeline). The
passport application form directed me to identify myself with a Social Security
account number (SSN), which I cannot do for reasons of religion. I have sent many
timely correspondences to your officers regarding my applications to renew my
passport, yet the passport offices have not fulfilled their legal duties. Your denial was
based on a form that I am not required to answer since it has been sent to at least ten
people and it has no OMB number (5 CFR 1320). There is no actual denial of my
request since the purported “denial” was done without authority in law and without
fulfilling the specifications cited by the CFR, and my protests have been timely, my
passport renewal request is not expired.”
33. As well, my February 20, 2019 letter to the Defendant exclaimed that:

a. My passport renewal application gave me a right to an administrative hearing,
that my application ought to be approved, or otherwise for him to cite the authority
that permitted him from denying it on the basis of religious accommodation.”

b. I cited his legal ministerial duty to approve my application showing that I the
laws which would legitimately deny a passport did not apply to me.

c. I pointed out that the purpose of Congress giving authority to the Secretary of

State to deny a passport application for the applicant refusing to provide a SSN is

p. 9 of 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 10 of 19

clearly not stated for the purpose of forcing someone to make the SSN an element of

their identity.

d. I stated:

“In my case, I am not a person who qualifies for denial under 22 UCS
1714a(f)(1)(A)(i) or (ii). I placed the words, “None, Religious
Prohibition” in the SSN blocks to indicate my need for religious
accommodation. I am duty bound by religion to not participate in
identifying with a SSN. Secondly, the Social Security Administration has
power over its records, not over me. They issue numbers to account
records. An SSN might only be contemplated as mine if I had cognitively
applied for such a number. That is not the case. There cannot be a
“correct” SSN related to me. The Social Security Administration
Commissioner said the “correct” SSN for someone in my position is
“Religious Objector.”” (Enclosure 22 of my February 20, 2019 letter)

e. I cited the reasons and provisions for a “good cause” and cited Bowen v. Roy,
476 US 693, 708 (1986):

“Tf a state creates such a mechanism, its refusal to extend an exemption to
an instance of religious hardship suggests a discriminatory intent. Thus, as
was urged in Thomas, to consider a religiously motivated resignation to be
"without good cause" tends to exhibit hostility, not neutrality, towards religion.
See Brief for Petitioner 15, and Brief for American Jewish Congress as Amicus
Curiae 11, in Thomas v. Review Board of Indiana Employment Security

Div., O. T. 1979, No. 79-952. See also Sherbert, supra, at 401-402, n. 4; United
States v. Lee, 455 U.S., at 264, n. 3 (STEVENS, J., concurring in

judgment)” [Emphasis added]

f. I cited Executive Orders 9397 and 13478 that say the Defendant “may” not
“must” use a SSN as a matter of convenience not a compelling mandate.

g. I cited and explained the application of the Religious Freedom Restoration Act,
explaining that I had sincere and bona fide religious beliefs and practices against
which his SSN demand placed a substantial burden.

h. I cited Executive Order 13798 and the implementing “MEMORANDUM FOR

p. 10 of 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 11 of 19

ALL EXECUTIVE DEPARTMENTS AND AGENCIES, Federal Law Protections
for Religious Liberties” explaining that the Defendant has a duty to provide a
mechanism for accommodation of religion.

i. I quoted the Memorandum — Protections for Religious Liberties where it said:

“It shall be the policy of the executive branch to vigorously enforce Federal
law’s robust protections for religious freedom. ...Federal law protects the
freedom of Americans and their organizations to exercise religion and participate
fully in civic life without undue interference by the Federal Government. The
executive branch will honor and enforce those protections.” (Emphasis added)

“ Religious liberty is not merely a right to personal religious beliefs or even to
worship in a sacred place. It also encompasses religious observance and practice.
Except in the narrowest circumstances, no one should be forced to choose between
living out his or her faith and complying with the law. Therefore, to the greatest
extent practicable and permitted by law, religious observance and practice should
be reasonably accommodated in all government activity, including employment,
contracting, and programming.”

“Constitutional protections for religious liberty are not conditioned upon the
willingness of a religious person or organization to remain separate from civil
society.”

“RFRA applies to all actions by federal administrative agencies, including
rulemaking, adjudication or other enforcement actions, and grant or contract
distribution and administration.”

“In general, a government action that bans an aspect of an adherent's religious
observance or practice, compels an act inconsistent with that observance or
practice, or substantially pressures the adherent to modify such observance or
practice, will qualify as a substantial burden on the exercise of religion.”
(emphasis added)

“That analysis requires the government to show that it cannot accommodate the
religious adherent while achieving its interest through a viable alternative, which
may include, in certain circumstances, expenditure of additional funds,
modification of existing exemptions, or creation of a new program.” (emphasis
added)

“In formulating rules, regulations, and policies, administrative agencies should

p. 11 of 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 12 of 19

also proactively consider potential burdens on the exercise of religion and possible
accommodations of those burdens. Agencies should consider designating an
officer to review proposed rules with religious accommodation in mind or
developing some other process to do so....”

“The depth and breadth of constitutional and statutory protections for religious
observance and practice in America confirm the enduring importance of religious
freedom to the United States. They also provide clear guidance for all those
charged with enforcing federal law: The free exercise of religion is not limited to
a right to hold personal religious beliefs or even to worship in a sacred place. It
encompasses all aspects of religious observance and practice. To the greatest
extent practicable and permitted by law, such religious observance and
practice should be reasonably accommodated in all government activity,
including employment, contracting, and programming. See Zorach v. Clauson,
343 U.S. 306, 314 (1952) ("[Government] follows the best of our traditions ...
[when it] respects the religious nature of our people and accommodates the public
service to their spiritual needs.").”” (emphasis added)

j. Isaid in summary and reiterated my request:

“Wherefore, I can find no authority in law for the Secretary of State to refuse my
passport renewal application. Therefore, I respectfully request that my passport
renewal application be immediately approved and that the renewed passport be
sent to me.”

34. On or about March 12, 2019, by way of my agent, I contacted the Defendant
via his offices in Sterling, Virginia. My agent spoke to the Defendant’s agent Chris
McLean, in the office of Legal Affairs, Law Enforcement Liaison that was referenced on
the DS-11 and DS-82 forms and by correspondence I received from the Defendant
directing me to that office to obtain access to an appeal hearing. The paragraph’s below
citing Chris McLean relate to that conversation.

35. When my agent stated that I was told in a letter that I could not have an appeal

hearing because I had not given a SSN, and that Defendant had not disclosed an

alternative to the appeal hearing to obtain a religious accommodation, Chris McLean,

p. 12 of 15°
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 13 of 19

stated that there was no other process than the appeal hearing for accommodation of

religion and that the law did not give the Defendant any discretion regarding religion.

My agent rebutted her. The conversation was:

36.

Agent: “...,. He recently got a letter back and it merely stated that it was
from Bureau of Consular Affairs, Passport Services, Office of Legal Affairs,
Law Enforcement Liaison. It sort of said, ‘No, we can’t do it. You don’t get
an appeal hearing if you don’t provide a SSN.’ But one of the things about
his letter, it was very clear. It was a request for religious accommodation. He
certainly wasn’t willfully, intentionally, negligently or recklessly not
providing an SSN. And so he addressed the issue of, it says they “may” turn
it down but it doesn’t say “must” turn it down. He put a FOIA in there asking
actually who it is that makes the determinations, so that if he’s going to have
to get it turned down or has to deal with the situation that they actually know
the person who it is that’s making the determination. So I’m calling, (--), to
find information about who it is, if there is no hearing over it being denied
over an SSN, what is the process for religious accommodation because that
process has not been disclosed here?”

Chris McLean: “The process for religious accommodation? There is not a
separate process for that. The law does not give the Department of State any
discretion. So (--)”

Agent: (interrupting) “Except the word is may. May is pretty discretionary.”

On or about March 12, 2019, Chris McLean stated to my agent that my February 20,

2019 letter to Defendant Mike Pompeo had been forwarded to the proper office according to

my directive.

37.

On or about March 20, 2019, the Defendant sent me a list of things they would need in

order to fulfill my Freedom Of Information Act request. They said I needed to send a copy of

my valid passport, or other identification which I do not possess in order for them to fulfill the

FOIA request.

38.

On or about April 8, 2019, I wrote a letter to Christine L. McLean, Branch Director,

p. 13 of 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 14 of 19

Bureau of Consular Affairs, Passport Services, Office of Legal Affairs, 44132 Mercure Circle,
P.O. Box 1227, Sterling, Virginia 20166-1227. I reiterated my request for passport record
information. I sent a $50 postal money order. I pointed out that the request for information
form did not fulfill the regulatory requirements of a valid “OMB” number resulting in a form
which has not ‘mandate’ authority for the request of private information. None-the-less, I sent
an affidavit with a current photo the fulfills passport specifications. I have not received a
response.

39. On or about May 7, 2019, I wrote a letter to the Vice-President of the United
States, telling him of my previous religious accommodation and of the current difficulties I
am having with the Defendant imposing upon my religion. I asked him to provide
information giving me access to the Religious Liberty Task Force. I did not receive a reply.

40. On or about June 14, 2019, I wrote a letter to the Christine L. McLean, Branch
Director, U.S. Department of State, CA/PPT/S/L, 44132 Mercure Circle, P.O. Box 1227,
Sterling, Virginia 20166-1227. I explained to her the grave injury she has where she has
damaged my soul where I am denied visits with my family in foreign lands to commemorate
the evils our family has suffered through persecution by the Nazis.

41. The Defendant has not told me, nor does the Defendant believe, that any of the
information I have given is false and I am not under any threat of being prosecuted under 18
USC §§1001, 1542, 1621. The U.S. passport/renewal applications state:

“WARNING: False statements made knowingly and willfully in passport

applications, including affidavits or other documents submitted to support this

application, are punishable by fine and/or imprisonment under U.S. law

including the provisions of 18 U.S.C. 1001, 18 U.S.C. 1542, and/or 18 U.S.C.
1621.”

p. 14 of 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 15 of 19

42. I provided “reasonable cause” information to the Defendant, and I did not
commit “willful” neglect but rather conveyed the “reasonable cause.”

43. Iam not one of those persons for which the Defendant needs to scrutinize
for tax or debt collection purposes, or for malevolent conduct, or for any other
disqualifier for a passport. I gave a declaration to the Defendant regarding that.

44. I have a need and a want to be able to leave the country while carrying a
valid passport.

45. Ihave no other documents for travel or that will suffice for the purposes of
passport use.

46. The statement of facts of David Alan Carmichael in his original complaint
document 19-CV-2316 shall be presumed to be incorporated into my statement of
facts particularly regarding his paragraphs 7, 29, 30, 32 through 45, 47 and 48.

I, William Maen) Pakosz, do swear that the foregoing statement of facts is true.

Signed itn (714 CASS date YI ZO) 7

William Mitchell Pakosz
P.O. Box 25

Matteson, Illinois 60443

(708) 748-8585
State of Illinois

County of ( OOK

Signed and sworn (or affirmed) to before me on Septem be Y ) Ol (date)
molt ff Pp lA...

pyr (a {VY Ii fahel [ iQ kesz. (name of person making statement).

 

seal) ae /
‘ her fel L Asc iil ’ My Commission Expires: @/ / O 2. (202%

(notary public signature) (Date of Expiration)

"OFFICIAL SEAL"
DESORAH A PASCARELLA
NOTARY PUBLIC, STATE OF ILLINOIS
MY COMMISSION EXPIRES 1/2/2023

 

        
      

p. 15 of 15
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 16 of 19

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

September 18, 2019

Angela D. Caesar

Clerk of Court, District Court of the United States
United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

Re: Case #1:19-CV-02316, Carmichael v. Pompeo, Motion for Joinder of
William Mitchell Pakosz as Plaintiff, With Pakosz Petition

Clerk Caesar,

Enclosed is my “Motion for Joinder of William Mitchell Pakosz as Plaintiff.”
Enclosed as well is a proposed order and William Mitchell Pakosz “Petition For
Joinder’” in the referenced case.

There is yet to be a Notice of Appearance by the Defendant. | am mailing
a copy of the enclosures to the Defendant's via their Attorney.

The contact information for me listed above is the correct location for
service of process. You can communicate to me informally for matters of
logistics by email at david@freedomministries.life, or by telephone at
(757) 850-2672.

Respectfully,
ve ad fb: 4 D wth: a
David Alan Carmichael

DAC/slf

Encl: 1) Plaintiffs Motion for Joinder of William Mitchell Pakosz as Plaintiff
2) Proposed Order
3) William Mitchell Pakosz’s PETITION FOR JOINDER

cc: Defendants, via United States Attorney

File
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 17 of 19

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

September 18, 2019

United States Attorney

United States Attorney's Office
555 4th Street, N.W.
Washington, D.C. 20530

Re: Case #1:19-CV-02316, Carmichael v. Pompeo, Motion For Joinder of
William Mitchell Pakosz as Plaintiff

Attorney Liu,

Enclosed are three copies of the motion | have made to Join William
Mitchell Pakosz as a Plaintiff, a proposed order, and copies of William’s Petition
to join.

The contact information for me listed above is the correct location for
service of process. You can communicate to me informally for matters of
logistics by email at david@freedomministries.life, or by telephone at
(757) 850-2672.

Respectfully,
{| i off )

ds ved Wun Pty ha’

David Alan Carmichael

DACYslf

Encl: 1) Plaintiff's Motion to Join William Mitchell Pakosz as a Plaintiff
2) Proposed Order
3) William Mitchell Pakosz Petition for Joinder

File
Case 1:19-cv-02316-RC Document 6-2 Filed 09/27/19 Page 18 of 19

CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
mail, my September 18, 2019, motion to Join William Mitchell
Pakosz and Plaintiff. I sent the documents to the Court at:

Angela D. Caesar

Clerk of Court, District Court of the United States

United States Courthouse

333 Constitution Ave NW L p 4 oe

Washington, DC 20001 tibec stash

os, Jools ob¥e ove Y7FT OF

Three copies of the documents were then sent by Certified
Mail to the Defendants by their Attorney at:

United States Attorney
United States Attorney's Office

555 4th Street, N.W. CI t bel Ma; ! |
Washington, D.C. 20530 #701F vb4e coor F797 b2ol

I accept service at:
1748 Old Buckroe Road
Hampton, Virginia 23664

I do not accept service, but can be reached informally at:
TEL: (757) 850-2672
EMAIL: david@freedomministries.life

Wherefore, I hereby certify under the penalty of perjury
under the laws of the United States that the foregoing is
true.

| “ /) ] LZ. Jo : j
Bad ben bitbig tex Lb onler [J PO IPF
David Alan Carmichael Date

 

 
Bas maa
ee: | David Alan Carmichae!
1748 Old Buckroe Road sy igsage rae
~~ Hampton, Virginia 23664 . . WUT | eo
ioe MOU
F 7015 Ob40 OO0e 8789 8195
ote WM $4.95

R2304H108924-20

2 Filed 09/27/19 Page 19 of 19

an

Clerk of Court

District Court of the United Staies —
United States Courthouse

333 Constitution Ave NV
Washington, DC 20001

id hl
ir

Sepp eee
7]

©
~
Cc
o
E
SS
oO
oO
Qa
O
a
a ‘+
<i =
oO =
N
O
>
°
o
o
4
o
n
©
O

 
